Case 1:19-cv-20045-RNS Document 57 Entered on FLSD Docket 04/03/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 1:19-cv-20045-SCOLA/LOUIS

  AIRBNB, INC.,

         Plaintiff,

  v.

  CITY OF MIAMI BEACH,

       Defendant.
  _____________________________________/

                              ORDER ON DISCOVERY MOTIONS

         THIS CAUSE came before the Court on Plaintiff’s Motion to Quash Revised Subpoena

  for Production of Documents Served on Wheeler Trigg O’Donnell, LLP (ECF No. 42); and

  Defendant’s Motion to Compel Deposition of Competent Rule 30(b)(6) Witness (ECF No. 44). A

  hearing was conducted on these motions on April 1, 2019. The undersigned ruled on the motions

  in open court, and this Order memorializes those rulings.

  I.     Plaintiff’s Motion to Quash Revised Subpoena (ECF No. 42)

         Plaintiff filed a motion to quash the revised subpoena issued by Defendant to Wheeler

  Trigg O’Donnell, LLP (“Wheeler Trigg”). Plaintiff had previously filed a motion to quash the first

  subpoena to Wheeler Trigg on March 7, 2019 (ECF No. 31), which the Court denied, but granted

  the alternative motion for protective order (ECF No. 38). The Court further adjudged that its order

  was “without prejudice as to Defendant’s ability to reissue narrowed subpoenas which specify

  documents sought that are relevant to this case” (ECF No. 38). Thereafter, Defendant served a

  revised subpoena to Wheeler Trigg on March 25, 2019. Plaintiff again argues that the revised


                                                  1
Case 1:19-cv-20045-RNS Document 57 Entered on FLSD Docket 04/03/2019 Page 2 of 4



  subpoena’s scope is overbroad, seeks documents subject to a protective order, and goes beyond

  the scope of the limited discovery permitted by the Court. Responding party Wheeler Trigg has

  apparently communicated its readiness to produce responsive documents, and indeed has reviewed

  some deposition transcript excerpts at Defendant’s request to compare against the whole and

  confirm production of all relevant portions.

         For the reasons stated in open court, the Court denies Plaintiff’s Motion to Quash without

  prejudice, and instructs the parties to follow the procedure for production ordered in open court.

  Plaintiff’s counsel will communicate the Court’s ruling to subpoena recipient Wheeler Trigg

  (copying defense counsel), and request from Wheeler Trigg an inventory of documents it intends

  to produce to Defendant, prior to making its production, and by no later than Thursday, April 4,

  2019. Upon receiving a list of the intended production from Wheeler Trigg, Plaintiff’s counsel

  may respond and object to the production of any document, or portion thereof, that Plaintiff

  contends is both irrelevant to this litigation and highly confidential. The parties are required to

  meaningfully confer over any such objections by Plaintiff, which must be sufficiently specific to

  enable Defendant and subpoena respondent to assess Plaintiff’s objections. Conferral must be

  completed in time to permit Wheeler Trigg to produce documents to Defendant on or before

  Monday, April 8, 2019. To the extent that the parties are unable to reach agreement on some

  documents identified as responsive by Wheeler Trigg, the remaining documents shall be produced

  without delay.

  II.    Defendant’s Motion to Compel Deposition of Rule 30(b)(6) Witness (ECF No. 44)

         Defendant filed a motion to compel Plaintiff to produce a witness for deposition pursuant

  to Rule 30(b)(6) of the Federal Rules of Civil Procedure. Plaintiff had previously produced a

  30(b)(6) witness, Jordi Torres Mallol, who Defendant deposed on March 20, 2019. However,



                                                  2
Case 1:19-cv-20045-RNS Document 57 Entered on FLSD Docket 04/03/2019 Page 3 of 4



  Defendant contends that the deponent was unable to answer questions at the deposition relating to

  several services that Plaintiff provides, including host guarantees, insurance, background checks,

  smart pricing; platform mechanics and posting processes; and Plaintiff’s cooperation with the law

  in other municipalities. See ECF No. 44 at 3. At the hearing, the only two topics for which

  Defendant was able to demonstrate both relevance of the information sought and the witness’

  failure to answer questions about were (1) questions about Plaintiff’s practice of conducting

  background checks (what checks are conducted and how the checks are utilized by Plaintiff); and

  (2) the ways in which Plaintiff is cooperating with other identified municipalities who have

  imposed restrictions on short-term rental services.

         Accordingly, and as ordered at the hearing, the Court will grant Defendant’s Motion to

  Compel, and require the continuing deposition of Plaintiff. Consistent with Rule 30(b)(6),

  Defendant will notice the topics on which it intends to examine at the continued deposition, and

  shall restrict those topics consistent with the Court’s oral rulings and with sufficient particularity

  to afford Plaintiff the ability to adequately prepare its witness(es). Upon receipt of Defendant’s

  notice, Plaintiff shall identify any documents on which it relies to answer the noticed topics, again

  with sufficient particularity as to afford Defendant the ability to assess the extent to which the

  documents provide the information Defendant seeks, or the extent to which deposition is still

  warranted. Plaintiff’s continued deposition must take place on or before Friday, April 5, 2019.

         Defendant seeks attorney’s fees from Plaintiff associated with preparing and arguing this

  motion pursuant to Rule 37. An award of attorneys’ fees is mandatory under Rule 37(a)(5) to the

  party who prevails on a motion to compel, unless the court finds the objections to the discovery

  substantially justified or other circumstances that would render such an award unjust. Defendant

  cites to Cont’l Cas. Co. v. First Fin. Employee Leasing, Inc., 716 F. Supp. 2d 1176, 1189 (M.D.



                                                    3
Case 1:19-cv-20045-RNS Document 57 Entered on FLSD Docket 04/03/2019 Page 4 of 4



  Fla. 2010) for the proposition that producing an unprepared 30(b)(6) witness may be sanctionable

  as a non-appearance under Rule 37(d)(3). However, the Court does not find that the deponent was

  unprepared to the extent that his deposition constitutes a non-appearance, as only two of the various

  proposed deficiencies warrant a continued deposition. Though the Court grants Defendant’s

  motion to compel, it did so on limited grounds and finds that Plaintiff’s opposition to the motion

  raised substantially justified objections to the relief sought. Accordingly, no award of fees is

  warranted.

         DONE and ORDERED in Chambers at Miami, Florida this 3rd day of April, 2019.




                                                        LAUREN LOUIS
                                                        UNITED STATES MAGISTRATE JUDGE

  cc: Counsel of Record




                                                   4
